As filed with the Securities and Exchange Commission on November 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811- 03758 MATRIX ADVISORS VALUE FUND, INC. 747 Third Avenue, 31st Floor, New York, NY 10017 David A. Katz 747 Third Avenue, 31st Floor New York, NY 10017 1 (800) 366-6223 Copies to: Carol Gehl Godfrey & Kahn, S.C. 708 N. Water St. Milwaukee, WI 53202 Date of fiscal year end: June 30 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. Matrix Advisors Value Fund, Inc. Schedule of Investments September 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 99.3% Auto Components: 1.9% Johnson Controls, Inc. $ Bank (Money Center): 3.3% JPMorgan Chase &Co. Bank (Processing): 6.3% Bank Of New York Mellon Corp State Street Corp. Bank (Super Regional): 4.7% Bank Of America Corp. Wells Fargo & Co. Beverages: 1.2% The Coca-Cola Co. Computer Software and Services: 2.8% Microsoft Corp. Computers and Peripherals: 3.8% Dell, Inc.* International Business Machines Corp. Drug: 2.7% Bristol-Myers Squibb Co. Drug Store: 3.6% Walgreen Co. Electrical Components: 6.0% Corning, Inc. Tyco Electronics Ltd. Financial Services: 6.1% American Express Co. Western UnionCo. Food Processing: 2.2% Archer Daniels Midland Co. Hotels/Gaming/Cruise Lines: 2.7% Carnival Corp. Household Products: 1.1% The Procter & Gamble Co. Human Resources: 2.9% Monster Worldwide, Inc.* Internet: 3.7% eBay, Inc.* Medical-Biotechnology: 3.1% Genzyme Corp.* Medical Supplies: 6.2% Covidien PLC Medtronic, Inc. St. Jude Medical, Inc.* Zimmer Holdings, Inc.* Metals and Mining: 2.6% Alcoa, Inc. $ Oil/Gas (Domestic): 3.5% Devon Energy Corp. Oil & Gas Services: 3.1% Tidewater, Inc. Petroleum (Integrated): 6.9% Chevron Corp. ConocoPhillips Petroleum (Refining): 2.6% Valero Energy Corp. Printing & Publishing: 3.5% The McGraw-Hill Companies, Inc. Retail (Special Lines): 3.1% Staples, Inc. Securities Brokerage: 2.8% Morgan Stanley Semiconductor: 2.7% Analog Devices, Inc. Semiconductor (Capital Equipment): 1.2% Novellus Systems, Inc.* Telecommunications (Equipment): 3.0% Cisco Systems, Inc.* TOTAL COMMON STOCKS (Cost $90,278,505) SHORT TERM INVESTMENTS: 0.8% Fidelity Institutional Money Market Portfolio TOTAL SHORT TERM INVESTMENTS (Cost $719,943) TOTAL INVESTMENTS (Cost $90,998,448): 100.1% LIABILITIES IN EXCESS OF OTHER ASSETS: (0.1)% ) TOTAL NET ASSETS: 100.0% $ * Non Income Producing The cost basis of investment for federal income tax purposes at September 30, 2010, was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and each Fund's own market assumptions (unobservable inputs).These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2010: Description Level 1 - Quoted prices in active markets for identical assets Level 2 - Significant other observable inputs Level 3 - Significant unobservable inputs Total Equity Common Stock $ $
